Citation Nr: 1137298	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Veteran had a hearing before the Board in July 2009 and the transcript is of record.

The case was brought before the Board in April 2009, September 2009 and again in February 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss was not present during service or for decades thereafter, and the most persuasive evidence fails to establish his current hearing loss as medically attributable to his military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in November 2004 and March 2006.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in 2010 and the examiner provided a more detailed rationale of the examination findings and opinion in 2011.  The examination and addendum are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection (Hearing Loss)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected. Hensley at 159.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he suffered from hearing loss since April 1968 due to in-service noise exposure in Vietnam.  The Veteran further testified that in-service noise exposure caused him subsequent ear trouble, to include necessary surgery in the late 1970s or 80s, and 1991.  

The Veteran's DD-214 confirms service in Vietnam, but his service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  Indeed, his induction and separation examinations do not reveal any change in hearing acuity and indeed indicate a slight improvement in hearing threshold scores from induction to separation.

After service, the Veteran's ear surgery records are not in his claims folder despite efforts to obtain them.  Hearing loss is not found in any medical records until 2006, nearly four decades after service.

This claim is complicated because it appears a private audiologist provided an opinion for the Veteran in February 2006 and then later provided a VA examination for the Veteran in 2010 with vastly different theories. 

In February 2006, the private audiologist noted the Veteran's self-reported Vietnam noise exposure, his complaints of hearing problems since Vietnam and his self-reported ear surgery in the 1980s and 1990s.  In light of the Veteran's hearing evaluation and self-reported case history, the audiologist opined the Veteran's hearing loss "is likely as not" due to acoustic trauma experienced in the military.  At that time, it does not appear the audiologist actually reviewed any records herself, but rather relied on the Veteran's self-reported history.

In contrast, in March 2010 the same audiologist opined that the Veteran's hearing loss was not likely due to his military noise exposure because no threshold shifts were noted from pre-induction to separation.  At that time, the audiologist did have the entire claims file to review, to include her prior opinion, the Veteran's service treatment records and his post-service records.

The Board previously remanded this claim several times, but most recently in February 2011 to reconcile these conflicting opinions.  In 2006, it does not appear the private audiologist had or otherwise considered the Veteran's service treatment records.  In 2010, however, it does not appear the private audiologist considered or otherwise reconciled the fact the Veteran self-reported having ear surgery after service.  The claim was remanded with specific instructions to obtain the post-service surgery records and for the audiologist to consider all pertinent facts, to include past ear surgeries and the Veteran's service treatment records, and to specifically reconcile her own conflicting opinions.

In response, efforts were made to locate and obtain the Veteran's surgery records, but no such records were obtained.  

The audiologist provided an addendum to her opinion in March 2011.  She indicated that based on no threshold shifts in hearing noted in the Veteran's service treatment records, hearing loss must be considered as not occurring while in the military.  She further explained that tinnitus, which the Veteran is service-connected for, can occur from noise trauma without hearing loss.  In the Veteran's case, it is clear he did not develop hearing loss until decades after his military service and, therefore, the diagnosis "is less likely than not" due to in-service acoustic trauma.

The audiologist in rendering her opinion again indicated she reviewed the claims folder, to include her prior opinions and the Veteran's contentions of in-service acoustic trauma and post-service ear surgery.  The audiologist also noted the Veteran denied post-service occupational or recreational noise exposure.  Despite his contentions, the audiologist found a military link unlikely.

The Board finds the examiner's opinion compelling. The conclusion is based on specific clinical tests and findings, and a complete review of the C-file, including the Veteran's service treatment records and the Veteran's own contentions.  Although the examiner previously held a different opinion in 2006, it is clear the prior opinion was rendered with an incomplete factual picture.  Namely, the examiner in 2006 rendered her opinion based on the Veteran's self-reported military noise exposure and post-service symptoms, to include post-service ear surgery.  

In 2010 and 2011, in contrast, the examiner had the benefit of looking at the Veteran's service treatment records, significantly entrance and exit audiological examinations, and his post-service treatment.  Based on the decades-long gap between service and his hearing loss diagnosis, the examiner changed her opinion and indicated a link between service and hearing loss was unlikely.  Despite the Veteran's description of in-service noise exposure, which the examiner noted and otherwise conceded, the examiner found in-service incurrence of hearing loss unlikely.

Again, the Board has considered the Veteran's statements that he suffered with hearing difficulties since his return from Vietnam.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that, in general, lay evidence presented by a veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence unless proved otherwise. 

In this case, however, his claim fails because there lacks persuasive and competent medical evidence linking the Veteran's continuous symptoms to his hearing loss diagnosis.  The provisions concerning continuity of symptomatology do not relieve the requirement that there be persuasive and competent evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, the most persuasive and competent medical evidence is against such a conclusion.  Rather, the objective evidence shows the Veteran entered and left the military with hearing within normal limits and was not diagnosed with hearing loss until decades later.  While the Board does not doubt the Veteran was exposed to acoustic trauma in Vietnam, the most persuasive and competent medical evidence in this case finds a link unlikely between the Veteran's current hearing loss (diagnosed decades after service) and his in-service acoustic trauma (which did not show any immediate hearing loss at the time).  For these reasons, service connection must be denied. 


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


